Citation Nr: 0501969	
Decision Date: 01/27/05    Archive Date: 02/07/05	

DOCKET NO.  03-18 725A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right rotator cuff tear. 

2.  Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
Service with the United States Army Reserve has also been 
indicated.  Documentation in the veteran's personnel records 
discloses that he was discharged from the U.S. Army Reserves 
in April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Little Rock that denied entitlement to the benefits 
at issue.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  The VCAA requires VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of what portion, if any, of 
the evidence is to be provided by the claimant and what part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals that the veteran has been 
provided with adequate notice and assistance with regard to a 
claim for service connection for diabetes mellitus.  However, 
he has not been provided with notice of the provisions of the 
VCAA consistent with the holding in Quartuccio, supra, with 
regard to the claims that have been certified for the Board's 
review at this time.  

Further review of the evidence of record, including the 
veteran's testimony at the hearing before the undersigned 
Acting Veterans Law Judge at the VARO in Little Rock in June 
2004, reflects that the veteran and his representative allege 
that he has been seen by a number of different physicians for 
right shoulder and cervical spine problems ever since a motor 
vehicle accident he sustained while on active duty for 
training status with Company B, 2nd Battalion/379th Regiment, 
7th Brigade (DS), 95th Division (IT), Barling, Arkansas 
72923, in August 1998.  Of record is a report of 
investigation of the incident in which it was reported the 
medical diagnosis was "contusions and abrasions" resulting 
from the motor vehicle accident.  In the remarks column, 
details pertaining to the incident were reported.  There was 
a notation that the information was to be considered on 
another page.  A review of the record discloses the 
additional information is not in the claims folder.  The 
available evidence pertaining to the report of investigation 
contains no reference to the right shoulder or the cervical 
spine being involved.   

There are no records from the veteran's unit with regard to 
the incident.  The available records do reflect that the 
veteran was able to serve with the Reserves for several years 
thereafter until his discharge from the United States Army 
Reserve in March 2003.  The available medical records 
document the veteran has had problems with the right shoulder 
and the cervical spine.  

VA accorded the veteran an examination of the joints in July 
2002.  For some reason, the claims folder was not available 
and therefore was not reviewed by the examiner.  The veteran 
reported to the examiner that he injured his right shoulder 
in a motor vehicle accident in "1988" (sic).  None of the 
medical evidence of record refers to opinions as to the 
etiology of any current cervical spine disorder or right 
shoulder disorder.  

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  When medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination, particularly one in 
which a review of the entire claims folder is performed by 
the examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  The RO 
should ensure that the veteran has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide and (c) the information 
and evidence that the veteran is expected 
to provide.  

2.  Through official channels, the RO 
should obtain the veteran's complete 
personnel and medical records pertaining 
to his service with the United States 
Army Reserve, especially in August 1998 
when he was with Company B, 2nd 
Battalion, 379th Regiment, 7th Brigade 
(DS), 95th Division (IT), Barling, 
Arkansas 72923.  Also of interest is the 
complete report of investigation 
pertaining to a line-of-duty and 
misconduct status investigation dated 
April 28, 2000.  

3.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have examined 
or treated him for right rotator cuff 
problems and cervical spine disability 
since August 1998.  The veteran should be 
asked to recall as best he can the 
addresses of those physicians and any 
other physicians he lists.  He should be 
requested to complete and return 
appropriate release forms so that VA can 
obtain any identified evidence not 
already of record.  The RO should 
reference the veteran's June 2004 
testimony in compiling the list of 
physicians.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  Thereafter, the RO must make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination for 
the purpose of determining the nature and 
etiology of his cervical spine disability 
and any right shoulder disability, 
particularly right rotator cuff tear.  
The claims file, including all records 
received in response to the above 
requests, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must be annotated that the claims 
file was in fact reviewed in conjunction 
with the examination.  All tests that are 
deemed helpful should be conducted.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any currently-diagnosed 
cervical spine disorder and/or right 
rotator cuff tear found to be present was 
either caused or aggravated (worsening of 
underlying condition versus a temporary 
flare up of symptoms) by any incident 
during the veteran's periods of active 
duty for training, particularly by the 
motor vehicle accident in August 1998.  
It is requested that the physician 
discuss the prior medical evidence and 
reconcile any contradictory evidence.  
The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to his or her conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to 
be accomplished prior to completion of 
the examination report.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board, following 
applicable appellate procedure.  The veteran need take no 
action unless otherwise notified by VA; however, he is hereby 
notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection and may result in 
denial.  38 C.F.R. § 3.655 (2004).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


